Citation Nr: 1147318	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-31 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 26 years of active service at the time of his retirement from the Air Force in December 1982.  He died in November 2006.  The appellant is his surviving spouse.  

For reasons set forth below, the matter on appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant should further action be required.


REMAND

The Board's review of the claims file reveals that further action on the claim is warranted.

The Veteran's death certificate reflects that at the time of his death in November 2006, the immediate cause of death was acute renal failure.  Significant conditions listed as contributing to death were listed as metastatic carcinoma and diabetes mellitus.  The appellant believes that the Veteran's death was in some way attributable to his exposure to herbicides, particularly Agent Orange, while he served repairing aircraft as an aircraft mechanic in Thailand.  

The record does not include any medical records, including those of the terminal hospitalization.  Thus, it is not possible to determine when the disabilities caused death were first manifested.  Medical records of all treatment since service, to include the terminal hospitalization records should be obtained.

The Board is aware that Vietnam Era Veterans whose service involved duty on or near the perimeters of military bases in Thailand any time between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Air Force Veterans who served on Royal Thai Air Force bases at, among others, Udorn, near the air base perimeter any time between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  

Available service personnel records reflect that from January 1969 to February 1970 the Veteran was assigned to the 555th Tactical Fighter Squadron at Udorn with a duty title of aircraft maintenance technician.  The evidence of record is unclear as to whether the unit served near the perimeter or whether the Veteran's duties involved perimeter service, to include fixing aircraft that may have been parked there.  Further development is in order.

Additionally, the appellant has indicated that the Veteran's lengthy service included a second tour in Thailand.  She has stated that, "I am unsure of the specific assignment..."  The available service personnel records do not provide information regarding the Veteran's duty assignments after 1970.  

In view of the foregoing, the case is REMANDED for the following:

1.  VA should contact the National Personnel Records Center in St. Louis to obtain the Veteran's complete service personnel folder showing his duty assignments following 1970.  If any records sought are not available, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.  

2.  The RO/AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA, 22315, and any other relevant facility, to request detailed unit information for the 555 Tactical Fighter Squadron, Udorn Royal Thai Air Force Base, to determine the location of that unit at the air field during the calendar year 1969, to include, if possible, whether aircraft may have been near the perimeter of the base when repaired.  The RO/AMC should also take any steps necessary to determine whether the Veteran's duty title of aircraft maintenance technician included regular contact with the base perimeter.  If the RO/AMC is referred to a more appropriate facility to obtain the above noted information, the RO/AMC should contact such facility.  Should information be obtained with regard to the unit to which the Veteran was assigned in 1974 in Thailand, a request should be made to determine the location of that unit.  All requests and responses received should be associated with the claims file.  All findings should be set forth and a report added to the record.  

3.  The appellant should be contacted to obtain records of all medical treatment that the Veteran may have had since separation from service, to include the terminal hospital records.  To the extent needed, appellant should be asked to provide release forms as needed, and to identify the approximate times and locations of such treatment.  The claims folder should contain documentation of all attempts made to obtain records.

4.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished to the extent possible.  If any action is not undertaken, or is taken in a deficient manner, all appropriate corrective action should be undertaken. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for its determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action unless otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Of particular interest is any documentation she might have with regard to the Veteran's reported assignment in Thailand in 1974.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



